DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-8 and 16-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 16. Claim 1 includes a computing device, comprising: a flexible display having a bending portion; and a moveable display support, including: a plurality of attachment points connecting the moveable display support to the back surface at the bending portion of the flexible display; and a plurality of links, wherein in an unbent configuration, the moveable display support is configured to limit bending to a first bend radius, the first bend radius being associated with a first link angle defined by two links between two attachment points, and wherein, in a bent configuration, the moveable display support is configured to limit bending to a second bend radius while maintaining strain on the thin film transistor matrix below a predetermined amount of strain during bending, the second bend radius being associated with a second link angle defined by the two links between the two attachment points, wherein the second link angle is greater than the first link angle in combination with all other elements of the base claim. Claims 2-8 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 9 includes a computing device, comprising: a flexible display including a bending portion; and a moveable display support including a plurality of unit cells, a unit cell of the plurality of unit cells being linked to an adjacent unit cell, the unit cell and the adjacent unit cell being attached to the back surface of the display at the bending portion of the flexible display, the moveable display support formed by a plurality of unit cells, the unit cell of the plurality of unit cells linked to the adjacent unit cell like chain mail in combination with all other elements of the base claim. Claims 10-15 are all dependent upon claim 9 and are considered to be allowable at least for the same reasons as claim 9. Claim 16 includes a computing device, comprising: an organic light-emitting diode (OLED) display; and a moveable display support connected to the back surface of the display at a plurality of attachment points, the moveable display support including: a first interlocking element including a first support element extending in a first loop; and a second interlocking element including a second support element extending in a second loop, wherein the first support element extends through the second loop of the second support element such that the first interlocking element and the second interlocking element are linked, wherein, at the first bend radius, a first angle formed between the first support element and the second support element is less than a second angle formed between the first support element and the second support element at the second bend radius in combination with all other elements of the base claim. Claims 17-20 are all dependent upon claim 16 and are considered to be allowable at least for the same reasons as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841